As filed with the Securities and Exchange Commission on July 25, 2011 Registration Statement No. 333-163307 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO REGISTRATION STATEMENT UNDER SCHEDULE B OF THE SECURITIES ACT OF 1933 Commonwealth of Australia (Name of Registrant) MR. DAVID PEARL Minister - Counsellor (Economic) Australian Embassy 1601 Massachusetts Avenue, N.W. Washington, D.C. 20036 (Name and address of Authorised Agent of the Registrant in the United States to receive notices and communications from the Securities and Exchange Commission) It is requested that copies of notices and communications from the Securities and Exchange Commission be sent to: ADRIAN J.S. DEITZ, ESQ Skadden, Arps, Slate, Meagher & Flom Level 13 131 Macquarie Street Sydney, NSW 2000 Australia Approximate date of commencement of proposed sale to the public: This Post-Effective Amendment No. 2 deregisters the guarantee of the Commonwealth of Australia issued under the Australian Government Guarantee of State and Territory Borrowing of the liabilities of Australian States and Territories in relation to certain series of eligible debt securities issued in respect of borrowing of such States and Territories. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. DEREGISTRATION OF SECURITIES On November 24, 2009, the Commonwealth of Australia (the “Commonwealth”) filed a registration statement under Schedule B (File No. 333-163307) (the “Registration Statement”) for the purpose of registering the Commonwealth’s guarantee of the liabilities of Australian States and Territories (the “Guarantee”) in relation to certain series of eligible debt securities issued in respect of State and Territory borrowing (the “State/Territory Debt Securities”). The Registration Statement was amended on December 10, 2009 and declared effective on December 10, 2009. The State/Territory Debt Securities were registered and sold pursuant to a registration statement filed by Queensland Treasury Corporation, as issuing entity of the State of Queensland.No separate consideration was paid by investors for the Guarantee. The Registration Statement was filed in connection with a scheme instituted by the Commonwealth in July 2009 (the “State Guarantee Scheme”) in order to promote financial system stability in Australia by supporting the capacity of Australian State and Territory governments to access credit markets during the global financial crisis of 2008 and 2009.Following improvement to economic conditions, the Commonwealth announced the withdrawal of the State Guarantee Scheme on February 7, 2010, and the State Guarantee Scheme closed to new issuance of liabilities on December 31, 2010. Accordingly, the Commonwealth is filing this Post-Effective Amendment No. 2 to deregister, as of the date hereof, the Guarantee. SIGNATURES REGISTRANT: Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorised, in the City of Canberra, Australia on ­July 25, 2011. By: /s/ Martin Parkinson Name: Dr Martin Parkinson PSM Title: Secretary to the Treasury of the Commonwealth of Australia AUTHORISED AGENT IN THE UNITED STATES TO RECEIVE NOTICES AND COMMUNICATIONS FROM THE SECURITIES AND EXCHANGE COMMISSION: Pursuant to the requirements of the Securities Act of 1933, the undersigned, the duly authorised agent of the Commonwealth of Australia in the United States receive notices and communications from the Securities and Exchange Commission, has signed this Post-Effective Amendment No. 2 to the Registration Statement in Washington, D.C. on July 25, 2011. By: /s/ David Pearl Name: Mr. David Pearl Title: Minister - Counsellor (Economic) Washington, D.C. Authorised Agent in the United States to receive notices and communications from the Securities and Exchange Commission
